PER CURIAM.
We have carefully examined the record-on-appeal and the briefs filed by able counsel and determine therefrom that appellant has failed to demonstrate that the trial court erred in the manner alleged. We further find that nothing will be added to the jurisprudence of this state by a meticulous recitation of the facts giving rise to this appeal nor by a discussion of the law applicable to those facts. The well reasoned and carefully articulated final judgment of the trial court which is here appealed is therefore
AFFIRMED.
McCORD, C. J., and BOYER and MELVIN, JJ., concur.